Name: Decision of the EEA Joint Committee No 75/1999 of 28Ã May 1999 amending AnnexÃ II (technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: EU institutions and European civil service;  health;  marketing; NA
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(30)Decision of the EEA Joint Committee No 75/1999 of 28 May 1999 amending Annex II (technical regulations, standards, testing and certification) to the EEA Agreement Official Journal L 284 , 09/11/2000 P. 0071 - 0072Decision of the EEA Joint CommitteeNo 75/1999of 28 May 1999amending Annex II (technical regulations, standards, testing and certification) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex II to the Agreement was amended by Decision No 49/1999 of the EEA Joint Committee of 30 April 1999(1).(2) Commission Regulation (EC) No 649/98 of 23 March 1998 amending the Annex to Council Regulation (EEC) No 2309/93(2) (laying down Community procedures for the authorisation and supervision of medicinal products for human and veterinary use and establishing a European Agency for the Evaluation of Medicinal Products) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 15g (Council Regulation (EEC) No 2309/93) of Chapter XIII of Annex II to the Agreement:", as amended by:- 398 R 0649: Commission Regulation (EC) No 649/98 of 23 March 1998 (OJ L 88, 24.3.1998, p. 7)."Article 2The texts of Regulation (EC) No 649/98 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 29 May 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 28 May 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) See page 6 of this Official Journal.(2) OJ L 88, 24.3.1998, p. 7.